DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21, 24-33 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Willson (US 20080160591) in view of Kauling (US 20090180933) and Belgrader (US 7955841).

Willson additionally states that the bag is suspended within a container (see Figs. 1 and 10).  Paragraph [0039] states that the container may be a heat exchanger basin filled with a thermally conductive liquid.  Willson, however, does not expressly state that the heat exchanger includes a body having a first side face and an opposing side face configured to support the flexible bag, such that the first and second bag compartments/pathways are disposed against opposing side faces of the body.
Kauling discloses a heat exchanger method in which a heat exchanger (Figure 3a:18) having a body (Figure 3a:32) is provided in communication with a flexible bag (Figure 3a:5) disposed within a hard shell (Figure 3a:6).  The bag is disposed on a side face of the body.  This is taught in paragraphs [0258]-[0262].

At the time of the invention, it would have been obvious to provide the Willson heat exchanger with a solid body having first and second side surfaces directly in communication with the first and second compartments/pathways of the flexible bag.
[AltContent: textbox (Added heat exchanger body (i.e. replace thermal fluid with thermally conductive solid body))][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    693
    1459
    media_image1.png
    Greyscale

Kauling teaches that it is well known to support a flexible bag assembly directly one a heat exchanger body in order to offer temperature control over fluids within the bag.  Belgrader further teaches that it is known to use first and second heat exchanger side surfaces to contact opposing surfaces of a container in order to uniformly heat/cool the container.  Willson already teaches that the flexible bag is in communication with a heat exchange system and that the bags should be hung using a support, so it would have been obvious step to expand on these concepts so that the Willson bag is hung and supported by a solid heat exchanger body having first and second side surfaces.



With respect to claims 21, 32 and 33, Willson, Kauling and Belgrader disclose the combination as described above.  Willson further shows in at least Fig. 10 that a variety of support structures may be used to support the flexible bag at a location between the first and second compartments/pathways.  Figs. 10A, 10C and 10D depict different types of tensioning bars that the flexible bag is configured to rest upon.

With respect to claim 24, Willson, Kauling and Belgrader disclose the combination as described above.  Willson additionally teaches that each compartment/pathway includes a drain port at a lower edge and an input port at an upper edge.  This is shown in at least Fig. 1.  

With respect to claims 25 and 36, Willson, Kauling and Belgrader disclose the combination as described above.  Willson further shows that each compartment/pathway includes a plurality of partitions (see diagonal welds in at least Fig. 6) configured to affect the flow of liquids and gases.  These partitions create a torturous flow path configuration.


With respect to claims 27 and 38, Willson, Kauling and Belgrader disclose the combination as described above.  Belgrader additionally teaches that the heat exchanger receives a temperature-control fluid that controls the temperature of the heat exchanger. 

With respect to claim 28, Willson, Kauling and Belgrader disclose the combination as described above.  Willson shows in at least Figs. 1 and 10 that the first fluid pathway is separated and independent from the second fluid pathway.

Claims 22, 23, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Willson (US 20080160591) in view of Kauling (US 20090180933) and Belgrader (US 7955841) as applied to claims 19 and 29, and further in view of Seebeck (US 4233407).
Willson, Kauling and Belgrader disclose the combination as described above, however do not expressly state that gas is removed through an outlet port comprising a gas sterilizing filter.

At the time of the invention, it would have been obvious to ensure that gases are removed from the Willson flexible bag using an outlet port coupled to a sterilizing filter.  Seebeck teaches that membrane filters are commonly used to commonly used to treat liquids and gases moving into and out of bioreactors in order to control the concentration of target compounds and prevent contamination (“In exhaust line 9, a further membrane filter 8 is provided, which enables the fermentation gases to leave, but prevents undesirable microorganisms and other impurities from entering. The membrane filters 7 and 8 are equipped with filter membranes, suitable for sterilizing air”).

Claims 19, 21, 24, 25, 28-30, 32, 33 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Stewart (US 6882797) in view of Willson (US 20080160591).
With respect to claims 19, 29 and 30, Stewart discloses a method for using a heat exchanger comprising placing a flexible bag on a body of a heat exchanger so that a first end (Figure 7:16) of the flexible bag bounding a first fluid pathway (see Fig. 7) is disposed against a first side face (Figure 6:921) of the body and a second end (Figure 7:16a) of the flexible bag bounding a second fluid pathway (see Fig. 7) is disposed against an opposing second side face (Figure 6:921A) of the body.  This is described in at least column 5, lines 10-45.  A first fluid is passed through an inlet (Figure 7:26) 
Willson discloses a method comprising placing a flexible bag on a support.  The flexible bag (see Fig. 6) comprises two polymeric sheets that are sealed together around a peripheral edge.  This is described in paragraphs [0126]-[0150].  Figure 10 shows that each bag may include at least first and second compartments that form fluid pathways, wherein a support holder (Figure 10:10A) is disposed between the first and second compartments so that the first and second compartments are isolated from each other (“Arrangement of paired chambers at an angle to each other (FIG. 10) provides further structural support for the photobioreactor system”)  Willson additionally describes that each bag compartment/pathway includes an inlet port and an outlet (drain) port, so therefore Willson teaches at least first and second inlet ports and first and second drain ports in communication with the first and second compartments.  See also the media header/manifold structures depicted in Fig. 1.
	At the time of the invention, it would have been obvious to form the Stewart flexible bag so that the first and second compartments/pathways are separate from each other and are configured to pass a first fluid and a second fluid, respectively, when disposed against the side faces of the heat exchanger body.  As evidenced by Willson, this could be accomplished by providing the first and second compartments/pathways with distinct fluid inlets and outlets that enable separate and independent processing.  
[AltContent: textbox (Outlet port added to the first compartment/pathway)][AltContent: textbox (Conduit 200 removed)][AltContent: textbox (Inlet port added to the second compartment/pathway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    2145
    1484
    media_image2.png
    Greyscale


With respect to claims 21, 32 and 33, Stewart and Willson disclose the combination as described above.  Willson further shows in at least Fig. 10 that a variety of support structures may be used to support the flexible bag at a location between the first and second compartments/pathways.  Figs. 10A, 10C and 10D depict different types of tensioning bars that the flexible bag is configured to rest upon.



With respect to claims 25 and 36, Stewart and Willson disclose the combination as described above.  Stewart further shows that each compartment/pathway includes a plurality of partitions configured to affect the flow of liquids and gases.  These partitions create a torturous/serpentine flow path configuration (see Fig. 7).

With respect to claim 28, Stewart and Willson disclose the combination as described above.  Willson shows in at least Figs. 1 and 10 that the first fluid pathway is separated and independent from the second fluid pathway.

Claims 20, 26, 27, 31, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Stewart (US 6882797) in view of Willson (US 20080160591) as applied to claims 19 and 29, and further in view of Belgrader (US 7955841).
With respect to claims 20, 26, 31 and 37, Stewart and Willson disclose the combination as described above, however do not expressly state that the flexible bag is pushed against the first and second side faces of the heat exchanger using at least one side plate.  
Belgrader disclose a heat exchanger method in which a heat exchanger body having a first side face (Figure 2:2016) and a second side face (Figure 2:2020) is 
At the time of the invention, it would have been obvious to secure the flexible bag of Stewart against the body of the heat exchanger so that the first and second ends are pushed against the first and second side faces of the heat exchanger body.  As evidenced by Belgrader, this would enable a direct and tight thermal connection and increase the contact between the surfaces of the bag and heat exchanger.  

With respect to claims 27 and 38, Stewart, Willson and Belgrader disclose the combination as described above.  Belgrader additionally teaches that the heat exchanger receives a temperature-control fluid that controls the temperature of the heat exchanger. 

Claims 22, 23, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Stewart (US 6882797) in view of Willson (US 20080160591) as applied to claims 19 and 29, and further in view of Seebeck (US 4233407).
Stewart and Willson disclose the combination as described above, however do not expressly state that gas is removed through an outlet port comprising a gas sterilizing filter.

At the time of the invention, it would have been obvious to ensure that gases are removed from the Stewart flexible bag using an outlet port coupled to a sterilizing filter.  Seebeck teaches that membrane filters are commonly used to commonly used to treat liquids and gases moving into and out of bioreactors in order to control the concentration of target compounds and prevent contamination (“In exhaust line 9, a further membrane filter 8 is provided, which enables the fermentation gases to leave, but prevents undesirable microorganisms and other impurities from entering. The membrane filters 7 and 8 are equipped with filter membranes, suitable for sterilizing air”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of U.S. Patent No. 9,284,524. 


Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 of U.S. Patent No. 9,528,083. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,528,083 include similar limitations directed to a method for using a heat exchanger.  The claims of U.S. Pat. No. 9,528,083 state that a first flexible bag comprising a fluid pathway is placed into communication with a first side plate of a heat exchanger.  The claims further indicate that a second bag is placed against a second side face of the body of the heat exchanger, and that a second fluid pathway extends within the second bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799